MEMO ENDORSED
Application GRANTED. The order to show cause hearing currently
scheduled for January 10, 2020, is hereby ADJOURNED to February 18,
2020, at 1:30 p.m. in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, New York. If the parties would
like to enter a joint application to have the certificate of default
vacated, they may do so in advance of that date.

Dated:   December 12, 2019          SO ORDERED.
         New York, New York



                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
